COOK, Judge
(concurring in part and dissenting in part):
I disagree with the majority’s conclusion that there was insufficient service connection to warrant the exercise of jurisdiction as to Additional Charge IV. A stipulation of fact reflects that appellant, who was the Executive Officer of a military police company, used marijuana in the presence of enlisted members of the same company. In my opinion, the military’s interest was paramount to any interest of the civilian community. See United States v. Whatley, 5 M.J. 39 (C.M.A.1978); United States v. Wright, 2 M.J. 1086 (A.C.M.R.1976); see also my dissent in United States v. Saulter, 5 M.J. 281, 285 (C.M.A.1978). As to the remaining issues, I agree with the majority opinion. Accordingly, I would affirm the decision of the United States Army Court of Military Review.